Mr. Justice Fairchild delivered the opinion of the Court. In this action of Unlawful Detainer, brought by Batson & Walker against the appellee, the case was submitted to the court sitting as a jury, who, upon the evidence, which was an agreed statement of facts, found that the property sued for should be restored to the appellee, and that he had sustained six hundred dollars damages from being deprived of the use of the property, while the suit was pending. Judgment was entered according to the finding, and the plaintiffs appealed— They filed their bill of exceptions, but it, nor the record, makes mention of any legal proposition being submitted to the court for its opinion and application to the case, nor of any motion for new trial, for the finding of the court being against, or without evidence. There is- then, as has been ruled by this court an indefinite number of times, no case presented for review here, and the judgment is affirmed under the State Bank vs. Conway rule.